Exhibit 10.3

 

THE RYLAND GROUP, INC.

2012 EXECUTIVE OFFICER LONG-TERM INCENTIVE PLAN

PURSUANT TO THE 2011 EQUITY AND INCENTIVE PLAN

 

 

The Ryland Group, Inc. (the “Company”) has established the 2012 Executive
Officer Long-Term Incentive Plan pursuant to the 2011 Equity and Incentive Plan
(the “Plan”) to provide long-term performance driven incentive compensation to
its executive officers.

 

1.                                    Definitions

 

The terms below shall have the following meanings:

 

(a)                               “Board” shall mean the Board of Directors of
the Company.

 

(b)                               “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time and any successor to such Code.

 

(c)                               “Committee” shall mean the Compensation
Committee of the Board or a subcommittee of the Compensation Committee composed
of two or more “outside directors” as defined in Code Section 162(m) and the
regulations thereunder.

 

(d)                               “Company” shall mean The Ryland Group, Inc.,
its subsidiaries, partnerships and other related entities and affiliates, except
where the context applies solely to The Ryland Group, Inc. as determined by the
Committee.

 

(e)                               “Disability” shall mean a period during which
a Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Employer, or (iii) is determined to be totally disabled by the Social Security
Administration.

 

(f)                                 “Industry Peer Group” shall mean the
companies selected by the Compensation Committee as the peer group companies for
the purpose of determining the Company’s relative TSR (total stockholder return)
in comparison to this Group over the Long-Term Performance Period.

 

(g)                               “Long-Term Performance Goals” shall mean the
long-term performance measurement criteria selected by the Committee to
determine the amount of the Performance Award earned and payable to a
Participant at the end of the Long-Term Performance Period.

 

(h)                               “Long-Term Performance Period” shall mean the
three-year period encompassing the 2012, 2013 and 2014 fiscal years of the
Company over which the Long-Term Performance Goals are measured for determining
the amount of the earned payment of the Performance Award.

 

(i)                                   “Participant” shall mean an Executive
Officer of the Company pursuant to Section 2.

 

1

--------------------------------------------------------------------------------


 

(j)                                   “Performance Award” shall mean the amount
established by the Committee pursuant to Section 4(a) for each Participant that
can be earned by a Participant under the Plan conditioned on the achievement of
Long-Term Performance Goals as measured at the end of the Long-Term Performance
Period.

 

(k)                               “Relative Performance Multiplier” shall mean
the multiplier that is applied to the Performance Award as determined pursuant
to Section 5(a) in order to calculate the actual amount of the Performance Award
that vests and is payable to a Participant at the end of the Long-Term
Performance Period.

 

(l)                                   “Separation from Service” shall mean the
Participant’s “separation from service” within the meaning of Code section 409A,
treating as a Separation from Service an anticipated permanent reduction in the
level of bona fide services to be performed by the Participant to 20% or less of
the average level of bona fide services performed by the Participant over the
immediately preceding 36 month period (or the full period during which the
Participant performed services for the Employer, if that is less than 36
months).

 

(m)                           “Total Stockholder Return” shall mean the total
return of a stock to an investor (capital gain plus dividends).

 

2.                                    Participants

 

The Committee has determined that the current Executive Officers of the Company,
consisting of Larry T. Nicholson, Gordon A. Milne, Robert J. Cunnion, III, David
L. Fristoe, Timothy J. Geckle and Peter G. Skelly, are eligible and selected to
participate in the Plan.

 

3.                                    Administration

 

The Plan is administered by the Committee. The Committee has approved the
Performance Awards for Participants, established the Long-Term Performance
Goals for measuring performance over the Long-Term Performance Period, will
review the Company’s actual performance results to assess the extent to which
the Performance Goals have been met and Performance Awards have been earned, and
make any other determinations, interpretations or decisions required in
connection with the Plan. The Committee shall have the authority to amend,
modify and interpret the Plan and make all determinations relating to the Plan
and the Participants. Decisions of the Committee on all matters relating to the
Plan are conclusive and binding on all parties, including the Company and the
Participants. No member of the Committee is liable for any act done or
determination made in good faith in administering, construing or interpreting
the Plan.

 

4.                                    Performance Awards

 

(a)                               Determination of Performance Awards.

 

The Committee has determined the Performance Award for each Participant in the
following amounts:

 

Larry T. Nicholson

$844,000

Gordon A. Milne

$481,000

Robert J. Cunnion, III

$189,000

David L. Fristoe

$203,000

Timothy J. Geckle

$203,000

Peter G. Skelly

$250,000

 

(b)                               Earnings on Performance Awards.  Earnings can
be credited to a Performance Award on a basis, in a manner, and at the rate
established from time to time by the Committee that is reasonable under
Section 162(m) of the Internal Revenue Code.

 

2

--------------------------------------------------------------------------------


 

5.                                    Vesting and Payment of Performance Awards

 

(a)                               (i)   At the end of the Long-Term Performance
Period, the Relative Performance Multiplier will be determined by comparing the
Company’s Total Stockholder Return to the Total Stockholder Return of each of
the companies in the Industry Peer Group over the Long-Term Performance Period
(which is the three-year period from January 1, 2012 to December 31, 2014).  For
purposes of computing Total Stockholder Return, the beginning stock price is the
opening stock price on the first trading day following January 1, 2012 and the
ending stock price is the closing stock price on the last trading day prior to
December 31, 2014.  Any dividend payments over the Long-Term Performance Period
by a company are deemed received by a stockholder and added to the value
received by the stockholder over the Long-Term Performance Period.  Total
Stockholder Return is calculated by measuring the difference between the
beginning stock price and the ending stock price plus any dividends paid by a
company over the Long-Term Performance Period and dividing that amount by the
beginning stock price.  If the Company’s Total Stockholder Return over the
Long-Term Performance Period is at or above the 50th percentile when ranked
against the Total Stockholder Return over the Long-Term Performance Period of
each of the companies in the Industry Peer Group, the Relative Performance
Multiplier is one (1).  If the Company’s Total Stockholder Return over the
Long-Term Performance Period is between the 50th and zero (0) percentiles when
ranked against the Total Stockholder Return over the Long-Term Performance
Period of each of the companies in the Industry Peer Group, the Relative
Performance Multiplier is determined using straight line interpolation (between
zero and one) based on the actual percentile ranking of the Company relative to
the Industry Peer Group, such that for each percentile of the ranking of the
Company’s Total Stockholder Return performance below the 50th percentile in
comparison to the Industry Peer Group performance, there is a reduction of two
percent (2%) of the maximum Relative Performance Multiplier of one (1).  By way
of example, a ranking at the 38th percentile of relative total stockholder
performance would result in a Relative Performance Multiplier of 0.76.

 

(ii)                    At the end of the Long-Term Performance Period, the
Relative Performance Multiplier will be calculated in accordance with
Section 5(a)(i) and multiplied by the Participant’s Performance Award (including
any earnings pursuant to Section 4(b), if any) in order to determine the
Participant’s earned and payable Performance Award which vests and is payable to
a Participant in the form of a lump sum cash payment on December 31, 2014 in
accordance with Section 7(f).

 

(iii)                 Notwithstanding any of the terms of this Plan, upon the
death, Disability or retirement (as defined by the Company, in its discretion)
of a Participant, the full amount of the Performance Award is immediately vested
and payable to a Participant, or the Participant’s estate or beneficiary, on the
first to occur of the Participant’s death, Disability, or six months following
the Participant’s Separation from Service (coincident with or following the
Company’s determination of retirement).

 

(iv)                Upon a Participant’s voluntary termination of employment
with the Company prior to retirement (as defined by the Company, in its
discretion), the Performance Award is forfeited and terminated.

 

(v)                   Upon a Participant’s involuntary termination of employment
by the Company without cause, the Performance Award is forfeited and terminated.

 

(vi)                Upon a Participant’s termination of employment by the
Company “for cause,” the Performance Award is forfeited and terminated. A
termination “for cause” is a termination pursuant to a finding or determination
by the Company of theft, fraud, embezzlement or any act which is detrimental or
damaging to the business, operation or reputation of the Company.

 

6.                        Change of Control

 

(a)                               For purposes of this Plan, a Change of Control
shall mean the first to occur of any of the following events:

 

3

--------------------------------------------------------------------------------


 

(i)                       The acquisition by any person other than the Company,
or more than one person acting as a group, together with stock held by such
person or group, of beneficial ownership of more than 50% of the total fair
market value or total voting power of the Company’s then outstanding voting
securities;

 

(ii)                    Any one person or more than one person acting as a group
acquires, or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group, beneficial ownership of 35% or
more of the total voting power of the Company’s then outstanding voting
securities;

 

(iii)                 A majority of the members of the Company’s Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed or approved by a majority of the members of the Board who were
members of the Board prior to the initiation of the replacement; or

 

(iv)                Any one person or more than one person acting as a group
acquires, or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group, assets of the Company that have
a total gross fair market value of 40% or more of the total gross fair market
value of all of the assets of the Company immediately prior to the initiation of
the acquisition.

 

(b)                               Upon the occurrence of a Change of Control,
all Performance Awards shall immediately vest and be paid to Participants within
30 days of the date on which the Change of Control occurs.

 

7.                                    Miscellaneous

 

(a)                               Tax Withholding.  The Company shall have the
right to deduct from any payments made or benefits accrued under the Plan, any
Federal, state, or local taxes required by law to be withheld.

 

(b)                               Employment Rights.  Neither the Plan nor any
action taken hereunder shall be construed as giving an Employee or Participant
any right to be retained in the employ of the Company nor shall any action taken
hereunder be construed as entitling the Company to the services of any Employee
or Participant for any period of time.  Nothing in the Plan shall be construed
as a limitation of the right of the Company to discharge a Participant at any
time with or without cause or notice and whether or not such discharge results
in the forfeiture of any amount under the Plan.

 

(c)                               Beneficiaries.  Each Participant shall have
the right, at any time, to designate a beneficiary or beneficiaries (both
primary and contingent) to whom payments under this Plan shall be made if the
Participant dies and amounts under this Plan are payable following the
Participant’s death.  Any beneficiary designation shall be made in writing and
filed with the Company and shall become effective only when received and
accepted by the Company.  A Participant may change his beneficiary designation
by filing a new designation with the Company.  The filing of a new beneficiary
designation will cancel any and all beneficiary designations previously filed. 
If a Participant fails to designate a beneficiary, or if all designated
beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, the payments under this Plan shall be made to the
Participant’s estate.

 

(d)                               Nontransferability.  A person’s rights and
interest under this Plan, including amounts payable, shall be solely the rights
of a general unsecured creditor of the Company and such rights may not be
assigned, pledged or transferred except to a designated beneficiary as provided
above.

 

(e)                               409A.  This Plan is intended to comply with,
or otherwise be exempt from, Code section 409A and any regulations and Treasury
guidance promulgated thereunder.  The Company shall undertake to administer,
interpret, and construe this Plan in a manner that does not result in the
imposition on any Participant of any additional tax, penalty, or interest under
Code section 409A.  Notwithstanding anything

 

4

--------------------------------------------------------------------------------


 

herein to the contrary, the Company may accelerate the timing of payments to the
extent permitted by, and in accordance with, Treasury Regulation
Section 1.409A-3(j)(4) or any successor provision.  No Participant shall have
any right to, directly or indirectly, specify or elect the taxable year in which
any payment that becomes due and owing under this Plan shall be made.

 

(f)                                 Timing of Payments.  Notwithstanding
anything herein to the contrary, a payment under this Plan that is to be made as
of a specified date (i.e., December 31, 2014) shall be treated by the parties as
having been paid on such specified date provided that the payment is made by no
later than the 15th day of the third calendar month following the specified
date.  Subject to the preceding and Section 6(b), any payment under this Plan
shall be treated by the parties as having been paid on the specified event
(i.e., death, Disability, or six months after Separation from Service) provided
that the payment is made on the date of the event, or on a later date within the
same calendar year or, if later, by the 15th day of the third calendar month
following the date of the event.

 

(g)                               Governing Law.  All matters relating to the
Plan shall be governed by the laws of the State of Maryland.

 

(h)                               Unfunded Benefit.  A Participant, his or her
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Company resulting from this Plan or
any Performance Award(s).  For purposes of the payment of benefits under this
Plan, any and all of the Company’s assets shall be, and remain, the general,
unpledged unrestricted assets of the Company.  The Company’s obligation under
this Plan shall be merely that of an unfunded and unsecured promise to pay money
in the future.

 

8.                                    Amendments

 

The Committee may, in its sole and absolute discretion, amend, suspend or
terminate the Plan or any portion of the Plan at any time provided, however,
that no such amendment, suspension or termination shall accelerate the payment
of any Performance Award in contravention of Section 409A of the Code.

 

9.                                    Aggregation of Employers

 

If the Company is a member of a controlled group of corporations or a group of
trades or business under common control (as described in Code section 414(b) or
(c), but substituting a 50% ownership level for the 80% level set forth in those
Code Sections), all members of the group shall be treated as a single employer
for any purposes under the Plan as Code section 409A shall require.

 

10.                            Aggregation of Plans

 

If the Company offers other deferred compensation plans in addition to this
Plan, those plans together with this Plan shall be treated as a single plan to
the extent required under Code section 409A.

 

11.                           Nature of Plan and Awards

 

The Plan is established as a sub-plan of The Ryland Group, Inc. 2011 Equity and
Incentive Plan, the terms of which are incorporated herein, and the Performance
Awards constitute performance-based cash incentive awards granted thereunder.

 

5

--------------------------------------------------------------------------------